Opinion issued September 18, 2014.




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-14-00380-CV
                           ———————————
                     MABEL NEBO GIBSON, Appellant
                                       V.
          EKTO HOLDINGS TRUSTEE OF 17330 BARONSHIRE
                   TRUST UDT 6/25/13, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Case No. 1045664



                         MEMORANDUM OPINION

      Appellant, Mabel Nebo Gibson, has neither established indigence nor paid,

or made arrangements to pay, the fee for preparing the clerk’s record. See TEX. R.
APP. P. 20.1, 37.3(b). After being notified that this appeal was subject to dismissal,

appellant did not adequately respond. See TEX. R. APP. P. 42.3(b).

      We dismiss the appeal for want of prosecution. We dismiss any pending

motions as moot.



                                  PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                          2